By the Court.
The right of the plaintiff to possession of the leased premises was not forfeited or lost by his omission to pay the half-yearly rent in advance on the 1st of July 1853. Whatever were the rights of the lessors, if any other than the collection of rent, resulting from this omission, they were waived by acceptance of that portion of the rent which was paid then to the 13th of the same month, when they directed that the residue of what was then or to become due should be paid to the defendants, to whom they had sold the whole estate. No right of reentry for non-payment of rent is reserved in the lease; and the defendants never entered or attempted to enter upon, or took any step to obtain possession of the premises for that cause, *102The title of the plaintiff to the premises therefore remained in force when the diversion of water of which he complains was caused by the acts of the defendants; and for the loss resulting from it he is consequently entitled to recover compensation.
The rule to be observed in the assessment of damages was stated in the directions of the court with substantial accuracy. The interruption in the use of the water being unlawful, the plaintiff should receive a just compensation, commensurate with the injury it occasioned. To show what this was, it was necessary to prove the use to which the premises were applied, and the nature and extent of the business which was carried on there. For this purpose, the orders which he had received, contained in the letters which were produced in evidence, were admissible to show that he had occasion for continuing the prosecution of his business, and would have been likely to pursue it if it had not been interrupted by the unlawful interference with his rights by the defendants. Exceptions overruled.